286 Wis.2d 134 (2005)
2005 WI 154
705 N.W.2d 877
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Donald A. HOFFMAN, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Donald A. HOFFMAN, Respondent.
2005AP1122-D.
Supreme Court of Wisconsin.
Decided November 11, 2005.
The Court entered the following order on this date:
*135 The Office of Lawyer Regulation (OLR) and Attorney Donald A. Hoffman have executed a stipulation pursuant to SCR 22.12 in this reciprocal discipline matter.
Hoffman was admitted to the Wisconsin bar in 1968. His Wisconsin license is on inactive status. See SCR 31.01(5). He was admitted to the Louisiana Bar in 1969. The complaint filed by the OLR alleged that by virtue of having received public discipline in Louisiana, see In re Donald Hoffman, No. 03-B-2499 (La., September 9, 2004), Hoffman is subject to reciprocal discipline under SCR 22.22. The Louisiana Supreme Court imposed a three-month suspension of Hoffman's license to practice law in Louisiana, but deferred the suspension. The OLR complaint also alleged that Hoffman had violated SCR 22.22 (1) by failing to timely notify the OLR of the suspension of his Louisiana law license. On May 4, 2005, this court issued an order directing Hoffman to show cause why the imposition of reciprocal discipline would not be warranted.
The parties executed a stipulation on May 13, 2005. Hoffman maintains that while he does not agree with the outcome of the Louisiana proceeding, he does not contend that the imposition of reciprocal discipline is unwarranted.
The parties have agreed to a prospective three month suspension of Hoffman's license to practice law in Wisconsin. We accept this stipulation, as we do not defer license suspensions in this state. See, e.g., OLR v. Morec, 2004 WI 118, 275 Wis. 2d 279, 684 N.W.2d 667. Consistent with the OLR's request, we will not impose the costs of this proceeding upon Hoffman. Therefore,
IT IS ORDERED that the license of Attorney Donald A. Hoffman to practice law in Wisconsin is suspended for three months, effective the date of this order, and until the further order of this court; and
*136 IT IS FURTHER ORDERED that Attorney Donald A. Hoffman shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.
Prosser, J., did not participate.
*137